386 F.2d 839
68-1 USTC  P 9120
William H. BLOCH, and wife, Audrey H. Bloch, Appellants,v.UNITED STATES of America, Appellee.
No. 24774.
United States Court of Appeals Fifth Circuit.
Dec. 13, 1967, Rehearing Denied Jan. 23, 1968.

William H. Bloch, Corpus Christi, Tex., for appellant.
Mitchell Rogovin, Asst. Atty. Gen., Lee A. Jackson, Crombie J. D. Garrett, Martin T. Goldblum, Melva M. Graney, Attys, Dept. of Justice, Washington, D.C., Morton L. Susman, U.S. Atty., James R. Gough, Asst. U.S. Atty., Houston, Tex., Meyer Rothwacks, Attorney, Department of Justice, Washington, D.C., for appellee.
Before JONES, WISDOM and THORNBERRY, Circuit Judges.
PER CURIAM:


1
The facts our of which this controversy arises and the reasons assigned by the district court for its decision are set forth in its opinion.  Bloch v. United States, 261 F.Supp. 597.  While finding it unnecessary to adopt the opinion of the district court, it is the conclusion of this Court that the decision of the district court is correct.  Its judgment is


2
Affirmed.